Case 0:19-cv-62264-MGC Document 6 Entered on FLSD Docket 09/16/2019 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  PATRICIA KENNEDY, Individually,
             Plaintiff,
  v.                                                  Case No.: 19-cv-62264-MGC

  PR Tahiti LLC, a limited liability company,
               Defendant.

                         PLAINTIFF'S VERIFIED STATEMENT
                      REGARDING PRIOR FILINGS UNDER THE ADA

        COMES NOW the undersigned counsel, Suzette M. Marteny Moore, attorney for Plaintiff,

 and states as follows:

        Prior to the filing of the instant cause, I reviewed the Court records pursuant to the PACER

 system and the list of "ADA Cases/Subject Property Addresses (2004-Present)" to ascertain

 whether or not the property at issue herein was the subject of any previously filed action. The

 Court Records do not indicate that the Defendant was previously sued with regard to ADA

 violations at the subject property, and the property address does not appear on the Subject Property

 Addresses (2004-Present).

        Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state, under penalty of

 perjury that the foregoing is true and correct. Executed on September 16, 2019.

                                                        /s/Suzette M. Marteny Moore

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via the Court's

 electronic filing system upon all parties of record this September 16, 2019.

                                               /s/Suzette M. Marteny Moore
                                               Suzette M. Marteny Moore
                                               FBN 668591
                                               s.moore@smoorelaw.com

                                                  1
Case 0:19-cv-62264-MGC Document 6 Entered on FLSD Docket 09/16/2019 Page 2 of 2




                                    paralegal2@smoorelaw.com
                                    S. Moore Law PLLC
                                    2690 S. Combee Rd.
                                    Lakeland, Florida 33801
                                    863-229-2140 (T)/ (863) 808-0586 (F)

                                    Thomas B. Bacon, P.A.
                                    644 North Mc Donald St.
                                    Mt. Dora, FL 32757
                                    Ph. (954) 478-7811
                                    tbb@thomasbaconlaw.com
                                    Florida Bar. Id. No. 139262




                                       2
